Citation Nr: 1814312	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for asbestosis.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952, and from October 1958 to December 1962.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its February 2017 remand, the Board instructed the AOJ to schedule the Veteran for a new VA examination, to include a pulmonary function test (PFT) and a maximum exercise capacity test, unless determined by the examiner that the maximum capacity exercise test would be detrimental to the Veteran.  Additionally, the examiner was asked to opine as to whether the Veteran's asbestosis results in cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or requires outpatient oxygen therapy.  The record reflects that the AOJ has not fully complied with these remand directives.  Therefore, although further delay is regrettable, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Veteran was afforded a new VA examination in April 2017, the VA examination report  indicates that an exercise capacity test was yet again not performed.  While the Board's remand directives indicate that such testing is not necessary if found to be detrimental to the Veteran, and the Veteran continues to assert his willingness to participate in such testing, no explanation was provided by the examiner as to why the test was not performed.  Additionally, while the April 2017 VA examiner determined that the Veteran's asbestosis does not require outpatient oxygen therapy, and further opined in the August 2017 Disability Benefits Questionnaire that the Veteran's pulmonary hypertension is less likely than not related to his asbestosis, nor does the evidence of record support aggravation of pulmonary hypertension, the examiner did not indicate whether the Veteran's asbestosis results in cardiorespiratory limitation or col pulmonale.  For these reasons, the Board finds that an additional VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA respiratory diseases examination to determine the current severity of his asbestosis.  Pulmonary function tests with post-bronchodilator FVC and DLCO findings should be performed, as well as a maximum exercise capacity test (in terms of ml/kg/min oxygen consumption),  unless the examiner determines that the maximum exercise capacity test may be detrimental to the Veteran.  If a maximum exercise capacity test is not performed, the examiner should provide an explanation as to why the test is not feasible.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Whether the Veteran's asbestosis results in cardiorespiratory limitation.

b) Whether the Veteran's asbestosis results in cor pulmonale.

c) Whether the Veteran's asbestosis results in pulmonary hypertension.
d) Whether the Veteran's asbestosis requires outpatient oxygen therapy.

The examiner must explain the rationale for all opinions.

2. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


